DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emerson et al. (US 2015/0326001).
Regarding Claim 1, Emerson discloses a power distribution system (Figures 1-18, Abstract, Paragraph 44, “…the distribution system includes a communications channel, such as, but not limited to a wireless communications channel, for remote programming, monitoring and/or tripping of said circuit breaker(s) via said controller”) comprising: 

a remote application (Figure 4, Remote PC applications) having commands defining the energization of at least one of the plurality of bus plugs (Abstract, “…The circuit breaker is preferably able to be programmed, monitored and/or tripped remotely”, Paragraph 1, “….which is programmable to cater for a wide variety of current/voltage/power ratings. The circuit breaker of the present invention is preferably remotely controlled, monitored, and/or programmed”, Paragraph 191, “….may be programmed via a PC, laptop, iPad® or other tablet device operatively connected to the communication controller then circuit breaker via a USB, network cable, blue tooth or other connector”); and 
a communication module (Figure 3, comprising single channel communication controller) configured to communicate the commands from the remote application to the at least one of the plurality of bus plugs, and wherein the commands cause the corresponding actuator to control the corresponding electrical switch (Figure 4, two way communication between remote PC and communication module and output to trip signal to circuit breaker, Paragraphs 69-70, “The circuit breaker of the present invention is able to be programmed such that it can operate at a range of current/voltage/power ratings, and trip characteristics. It may be programmed in situ, remotely, or pre-programmed to its desired ratings…”).
Claim 2, Emerson discloses the system of Claim 1, wherein the communication module is configured to communicate the commands from the remote application to each bus plug of the plurality of bus plugs (Figure 4, two way communication between remote PC and communication module and output to trip signal to circuit breaker, single channel comms controller coupled to microcontroller via CAN I/F, Figure 3).
Regarding Claim 3, Emerson discloses the system of Claim 1, wherein the remote application includes a mobile or web- based application (Paragraph 252, “The CAN bus is connected to a communication controller that outputs the signals as values in particular registers via RS485 protocol, Ethernet, USB or Bluetooth (with the latter two mostly used for programming)”).
Regarding Claim 7, Emerson discloses the system of Claim 1, wherein each bus plug of the plurality of bus plugs includes a corresponding measurement device (comprising 1000A sensor 100A, 80A sensor, 20A sensor and part of microcontroller, Figures 3-4, Paragraph 196) configured to monitor one or more parameters of the respective bus plug (sensor inputs to microcontroller, Figure 3, Paragraph 196), and wherein the communication module is configured to communicate the one or more parameters from the corresponding measurement device to the remote application (Figure 3, microcontroller signal communication to communications controller which is communicating with remote application via TCP/IP, RS485 lines, Figure 4, “Communication module collect signals from microcontrollers” output to “Remote PC reading and collecting data…” via TCP/IP RS485).
Claim 8, Emerson discloses the system of Claim 1, wherein each bus plug of the plurality of bus plugs includes a handle operable to control the corresponding electrical switch (handle associated with the lock mechanism shown in Figures 1-2, not labelled, Paragraphs 241-242, “The circuit breaker of the present invention also has a built in lock off mechanism that also acts on the contacts to provide a safe access to terminals. This arrangement is provided without the need for any additional components or equipment…..The built in lock off mechanism reduces the need for additional equipment to achieve this level of safety. Larger circuit breakers (mostly with rotary handles) are provided with this facility because the abundance of space makes it easy”).
Regarding Claim 9, Emerson discloses a power distribution system (Figures 1-18, Abstract, Paragraph 44, “…the distribution system includes a communications channel, such as, but not limited to a wireless communications channel, for remote programming, monitoring and/or tripping of said circuit breaker(s) via said controller”) comprising: 
a plurality of bus plugs that communicate over a wired or wireless connection (Paragraphs 44, 250-252), wherein each of a respective bus plug of the plurality of bus plugs includes: 
an electrical switch configured to selectively control a corresponding energization of the respective bus plug (electrical switch coupled to trip coil, Figure 3); 
an actuator operable to control a corresponding electrical switch (comprising trip coil coupled to the electrical switch, Figure 3); and 
a handle operable to control the corresponding electrical switch (handle associated with the lock mechanism shown in Figures 1-2, not labelled, Paragraphs 
Regarding Claim 13, Emerson discloses a bus plug (Figures 1-3) comprising: 
an electrical switch configured to selectively control energization of the bus plug (electrical switch coupled to trip coil, Figure 3); an actuator operable to control the electrical switch (comprising trip coil coupled to the electrical switch, Figure 3); and 
a measurement device configured to monitor one or more parameters of the bus plug (comprising current sensors 1000A sensor 100A, 80A sensor, 20A sensor and part of microcontroller, Figure 3); 
wherein at least one of the electrical switch, the actuator, and the measurement device is configured to communicate with a communication module over a wired or wireless connection (Paragraph 99, “The CAN bus controller is used to communicate with other circuit breakers (for 3 Phase operation) and to send voltage, current and power readings to the communications controller for monitoring of the system”); and 
wherein at least one of the actuator and the electrical switch is configured to operate in response to measurement of a predetermined parameter by the measurement device (Figure 3, Figure 4, trip signal to circuit breaker in response to collected current values from sensor).
Claim 14, Emerson discloses the bus plug of Claim 13, wherein the at least one of the actuator and the electrical switch is configured to de-energize the bus plug in response to measurement of the predetermined parameter (Figures 3-4, Figure 4, trip signal to circuit breaker in response to collected current values from sensor).
Regarding Claim 15, Emerson discloses the bus plug of Claim 14, wherein operation of the at least one of the actuator and the electrical switch is automatic in response to measurement of the predetermined parameter (Figures 3-4, Paragraph 190, “A circuit breaker of the present invention may be programmed with a range of predetermined parameters. The parameters of the circuit breaker, which may be selected include, current rating, voltage rating, residual current (preferred but not limited to 10 mA, 30 mA, 100 mA), tripping curve characteristics….These functions are performed by the (communications) controller. The actual circuit breaker itself will only perform the tripping function autonomously once programmed”).
Regarding Claim 16, Emerson discloses the bus plug of Claim 13, wherein at least one of the electrical switch, the actuator, and the measurement device is configured to communicate the predetermined parameter to the communication module over the wired or wireless connection (Figure 4, “Microcontroller collect current values” output to “Communication module collect signals from microcontrollers” Paragraph 99, “The CAN bus controller is used to communicate with other circuit breakers (for 3 Phase operation) and to send voltage, current and power readings to the communications controller for monitoring of the system”).
Regarding Claim 17, Emerson discloses the bus plug of Claim 13, wherein the predetermined parameter is one or more of a current, a voltage, a power, a 
Regarding Claim 18, Emerson discloses the bus plug of Claim 13, including a handle operable to control the electrical switch (handle associated with the lock mechanism shown in Figures 1-2, not labelled, Paragraphs 241-242, “The circuit breaker of the present invention also has a built in lock off mechanism that also acts on the contacts to provide a safe access to terminals. This arrangement is provided without the need for any additional components or equipment…..The built in lock off mechanism reduces the need for additional equipment to achieve this level of safety. Larger circuit breakers (mostly with rotary handles) are provided with this facility because the abundance of space makes it easy”).
Regarding Claim 19, Emerson discloses the bus plug of Claim 18, wherein at least one of the electrical switch, the actuator, and the measurement device is configured to communicate a position of the handle to the communication module over the wired or wireless connection (Figure 4, “CB ON or OFF” output to “Microcontroller collect current values” and to “Communication module collect signals from microcontrollers”).
Regarding Claim 20, Emerson discloses the bus plug of Claim 13, wherein the measurement device is configured to continuously monitor the one or more parameters in real-time (Figures 3-4, Paragraph 190, “….switching of load (either normally open, normally closed), dimming of load via external input, real time clock switching of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Emerson et al. (US 2015/0326001) in view of Barrenscheen (US 2017/0300397).
Regarding Claims 4-6, Emerson does not specifically disclose the wired or wireless connection over which the plurality of bus plugs communicate having a daisy chain configuration (Claim 4), open loop daisy chain configuration (Claim 5) or closed daisy chain configuration (Claim 6).

Claims 10-12 basically recite the limitations of Claim 4-6, except that the power distribution system of Claim 9 is recited. Therefore, Claims 10-12 are rejected for the same reasons as for Claims 4-6 as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wallace et al. (US 5,964,815) discloses communication configuration of plurality of switch devices having daisy chain connection (Figure 1, 12A to N having daisy chain connection to communicate with controller 38); Ennis et al. (US 6,507,255) discloses remotely controllable circuit breaker (Abstract, Figures 1-11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 12/28/2021